DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1 and 15 are independent claims.  This Office Action is FINAL.

Claim Objections
Claim 2, line 3 “the failure of the first burn-in tests” is objected to because it is not clear what fails the first burn-in tests?   For purposes of this Office Action, claim 2, line 3 will be interpreted as “the failure of the one or more by the DUT of the first type”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C.  § 103 as being unpatentable over Ye et al. (“Board-Level Functional Fault Diagnosis Using Artificial Neural Networks, Support-Vector Machines, and Weighted-Majority Voting”, IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems, May, 2013, Pgs. 723-736), hereinafter Ye, and further in view of Chang (PCT International Publ. No. WO 2019/018929 A1), hereinafter Chang.
Regarding claim 1, Ye teaches the bold elements:
A computer-implementable method for remedying burn-in test failure of devices under test (Ye in Abstract teaches bold claim language (remedying test failure of DUT) by successful diagnosis and repair), the method comprising:
monitoring status of one or more devices under burn-in testing (Ye teaches bold claim language (monitoring status of one or more devices under testing) in Fig. 5, Artificial Neural Networks (ANN) based diagnosis, pg. 727, right column, Step 4. Pg. 731 teaches actual Experiments and Results, left column teaches “All boards failed one particular type of functional test. All the chips on the boards are involved in this functional test. … Failure logs were parsed using Perl scripts.”  Failure logs were generated during the monitoring of the one or more devices under test); 
determining that a device under test (DUT) of a first type of the one or more devices under burn-in testing (Ye, Abstract “accurately localize the root cause of a failure.” Pg. 726, left column also teaches eight types of faulty components and determining accurate location of the faulty component on the board that includes its type (example of resistor), 726 right column teaches determining root cause component causing the failure. Pg. 731 teaches actual Experiments and Results, left column teaches “All boards failed one particular type of functional test. All the chips on the boards are involved in this functional test.”  Root cause determines DUT of a first type from the different chips and components on the board (i.e. one or more devices under testing))  
has failed one or more burn-in tests (Ye, Fig. 5, “ANN-Based Diagnosis”, pg. 727 right column, Step 4. Pg. 731, section VII “Experiments and Results”, left column “All boards failed one particular type of functional test.” Pg. 731, right column “the board is deemed to have been successfully repaired only when the actual faulty component is identified” and this is the component that failed one or more tests.); and 
diagnosing one or more causes of the failure of the one or more burn-in tests by the DUT of the first type (Ye, Fig. 5, “ANN-based diagnosis … determine repair action” Pg. 727, right column, Step 4 “determine the most likely faulty component.”), 
wherein said diagnosing is performed using a probabilistic machine learning system (Ye, Artificial Neural Networks (ANN), Fig. 5, pg. 732, left column, bottom and right columns teaches probabilistic ANN system “traditional ANNs and Bayesian inference”.  Traditional ANNs and Bayesian inference are each a type of probabilistic machine learning system) 
trained from a historical set of burn-in test failure data of devices of the first type (Ye, Fig. 5, blocks “Training Data Preparation”, “ANN Design”, “ANN Training”. Pg. 727, left column describes Fig. 5 “ANNs first learn from the historical cases, and then diagnose a new case based on the accumulated knowledge. … The fault syndromes in the log files are extracted as the inputs …The output of an ANN represents the component that can potentially be the root cause of failure.” The component is a device of first type. Pg. 727, right column “In the training phase, all the training data (successfully repaired cases) are fed to each network.”)
the historical set of burn-in test failure data comprising historical failure logs, configuration file records and historical repair data (Ye teaches historical failure logs and historical repair data in Fig. 5, block “Training Data Preparation Extract fault syndromes and repair action from historical data”. Pg. 727, left column describes Fig. 5 “Step 1) We prepare the data (inputs and outputs) for the training of ANNs.  This information is derived from boards that have been repaired successfully.  The fault syndromes in the log files are extracted as the inputs, and the corresponding repair action is taken as the output.” Applicant’s originally filed specification in paragraph 0029 for configuration file records recites “system configuration (CPU model, DIMM size and type, hard disk drive size and type, PCI cards, and the like), system firmware version, repair code, and other types of components, etc.” Interpreting configuration file records with the above explanation from the specification under Broadest Reasonable Interpretation, Ye teaches configuration file records in page 724, right column “Critical fault syndromes in a failed traffic test often consist of error counters, drop counters, interrupt bits, mismatch interfaces, ECC/CRC error, etc” and page 731, left column, all of the paragraph “Experiments were performed …using Perl scripts.” that teaches the configuration and component makeup of the boards (DUT) that are in configuration file records.).

Ye does not distinctly disclose burn-in testing.  Chang, in the same field of endeavor, teaches burn-in testing (Chang, Abstract, paragraphs 0003-0005 and throughout other parts of the description teaches burn-in testing of devices under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye to incorporate the teachings of Chang and provide for burn-in testing. Doing so would provide the advantage and capability that burn in testing has broad fault coverage while testing components on the Device Under Test in high stress, accelerated temperature, time and voltage operating conditions that detects early failures and improves the reliability of DUT (Chang, paragraphs 0003-0005).

Regarding claim 2, Ye teaches 
the DUT of the first type comprises a first set of components (Ye, Pg. 726, top left column teaches that a board has eight types of components (e.g., resistors, relays). Thus DUT of the first type can be a resistor and “hundreds of resistors can be soldered on a board” so the DUT comprises a first set of resistors.); and 
the failure of the first burn-in tests is associated with one or more components of the first set of components (Ye, Pg. 726, top left column determining the specific resistor from the set of resistors. Pg. 726, top left column paragraph “the diagnostic goal is to accurately locate the faulty component on the board rather than the category of the component.”).  

Regarding claim 3, Ye teaches wherein the probabilistic machine learning system comprises a Naive-Bayes classifier (Ye, Pg. 723-724 left column, “Repairs of faulty components are suggested through a ranked list of potential faulty components, e.g., based on the Bayesian inference.” Pg. 732, right column, upto pg. 733, left column, top paragraph teaches Bayesian based probability machine learning system. “After obtaining the prior probabilities, we can calculate the posterior probability based on Bayes’ formula….Therefore, the final probability of an action being correct is obtained using the information reflected by all the fault syndromes.”).

Regarding claim 4, Ye teaches instructing the failed DUT to reboot in response to said diagnosing (Ye, pg. 724, bottom of left column and right column and Fig. 1. Yes on page 724 and Fig. 1 teaches automated diagnostic system based on probabilistic machine learning system that provides repair suggestions. The automated diagnostic system determines cause of failure and the component that has failed and sends this information to a technician. This diagnosis and identification requires various reboots of the DUT and the technician has to perform various reboots to confirm the diagnosis and perform further tests to confirm that the proper component has been identified for replacement, see top right column of pg. 724, first paragraph and the following next paragraph.).

Regarding claim 5, the rejection of claim 1 is incorporated as given above. Ye further teaches requesting one or more failed component replacements from a material handling system (Ye, pg. 724, “II. Problem Statement and Paper Contributions” teaches failed product detected using Automated Diagnosis System shown in Fig. 1 sent to diagnosis department for repair where faulty component is ordered (i.e. Material Handling System) and replaced.).
Ye does not distinctly disclose alerting a burn-in test center of the failed DUT; and transmitting the diagnosis regarding the failed DUT to a device repair system.  Chang, in the same field of endeavor, teaches 
alerting a burn-in test center of the failed DUT (Chang, Fig. 1, paragraph 0056 “central control server 12 … having two components: a control server module 12a and a data server module 12b. … The data server module 12b … including test results … of each DUT.”  Thus, the test results of a failed DUT are reported to data server module 12b that is part of Central Command Server 12 (i.e. burn-in test center) shown in Fig. 1.); and
transmitting the diagnosis regarding the failed DUT to a device repair system (Chang, Fig. 1, paragraph 0056, controller server 12a communicates with field units via LAN 15 to issue commands and collect failure data and test results. Paragraph 00104 “These test results are stored on the memory unit of the BIB 19 and/or in the data store 12d, which can be accessed by the central control server 12 and transmitted to the sorter 24.”). 
The motivation to combine for claim 5 is the same as motivation to combine for claim 1.

Regarding claim 6, the rejection of claim 5 is incorporated as given above. Ye does not distinctly disclose wherein said alerting, requesting, and transmitting are performed in parallel.  Chang, in the same field of endeavor, teaches wherein said alerting, requesting, and transmitting are performed in parallel (Chang, paragraph 0068 testing and other steps performed in parallel). 
The motivation to combine for claim 6 is the same as motivation to combine for claim 1.

Regarding claim 7, the rejection of claim 5 is incorporated as given above. Ye does not distinctly disclose transmitting an identification of the failed DUT to a burn-in test personnel.  Chang, in the same field of endeavor, teaches transmitting an identification of the failed DUT to a burn-in test personnel (Chang, Fig. 1, paragraph 0057, operators monitor test process using operator devices 30). 
The motivation to combine for claim 7 is the same as motivation to combine for claim 1.

Regarding claim 8, the rejection of claim 7 is incorporated as given above. Ye does not distinctly disclose transmitting instructions to an automated guided vehicle (AGV) to transport the failed DUT to a selected device repair station.  Chang, in the same field of endeavor, teaches transmitting instructions to an automated guided vehicle (AGV) to transport the failed DUT to a selected device repair station (Chang, paragraphs 0071 tester AGV 20 “commanded with the destination” and paragraph 0072 “carry the tester 20t to the sorter 24”. Paragraph 0095 teaches sorter 24 performs sorting and selection into different bins (i.e. selected device repair station) based on different grades for reliability or performance for the tested device which is a type of repair). 
The motivation to combine for claim 8 is the same as motivation to combine for claim 1.

Regarding claim 9, the rejection of claim 8 is incorporated as given above. Ye does not distinctly disclose selecting the device repair station for the failed DUT.  Chang, in the same field of endeavor, teaches selecting the device repair station for the failed DUT (Chang, paragraph 0095, 00104 different bin is present for failed DUTs). 
The motivation to combine for claim 9 is the same as motivation to combine for claim 1.

Regarding claim 10, the rejection of claim 7 is incorporated as given above. Ye does not distinctly disclose transmitting the identification of the failed DUT to a mobile device associated with the burn-in test personnel.  Chang, in the same field of endeavor, teaches transmitting the identification of the failed DUT to a mobile device associated with the burn-in test personnel (Chang, paragraph 0057, operator devices can be wirelessly coupled and thus are mobile). 
The motivation to combine for claim 10 is the same as motivation to combine for claim 1.

Regarding claim 11, Ye teaches:
determining recommended repair strategy in response to said diagnosing (Ye, pg. 724 right column “while the outputs are the repair suggestions generated by the diagnosis system based on machine learning.”);
determining recommended replacement components associated with the recommended repair strategy (Ye, Pg. 726, top left column determining the specific resistor from the set of resistors. Pg. 726, top left column paragraph “the diagnostic goal is to accurately locate the faulty component on the board”) ; and
transmitting an identifier of the recommended replacement components to material handling (Ye, pg. 724, “II. Problem Statement and Paper Contributions” teaches failed product detected using Automated Diagnosis System shown in Fig. 1 sent to diagnosis department for repair where faulty component is ordered (i.e. Material Handling System) and replaced.). 

Regarding claim 12, the rejection of claim 11 is incorporated as given above. Ye does not distinctly disclose transmitting instructions to an AGV to transport the replacement components to a selected device repair station, wherein the failed DUT is also transported to the selected device repair station.  Chang, in the same field of endeavor, teaches transmitting instructions to an AGV to transport the replacement components to a selected device repair station, wherein the failed DUT is also transported to the selected device repair station (Chang, Fig. 1, paragraph 00104 Tester Transporter 20 is AGV that moves components including redundant cells and DUT to sorter 24 for placement into different bins (i.e. selected device repair station)). 
The motivation to combine for claim 12 is the same as motivation to combine for claim 1.

Regarding claim 13, Ye teaches:
identifying one or more failed components of the failed DUT using a log file associated with burn-in testing of the failed DUT as an input to the probabilistic machine learning system (Ye, Fig. 2 shows log file for failed functional test. Abstract teaches “Fine-grained fault syndromes extracted from failure logs and corresponding repair actions are used to train the classification models.” Pg. 727, Fig. 5 “ANN-based Diagnosis” and right column Step 4 teaches determining the most likely faulty component.); and
identifying one or more repair strategies for the failed DUT in response to said identifying the one or more failed components (Ye, Pg. 723 right column “Repairs of faulty components are suggested through a ranked list of potential faulty components”. Pg. 724 right column “such that we can eliminate ambiguity in the eventual repair recommendations.” Pg. 725 left column “combine the repair suggestions provided … in order to identify a single set of recommended repair suggestions.”).

Regarding claim 14, Ye teaches:
displaying the diagnosis at a selected repair station (Ye, Pg. 724, Fig. 1 failed product is sent to the diagnosis department and Automated Diagnosis System is run to determine faulty component,  diagnosis is communicated to a technician at repair center and the component is replaced), 
wherein the failed DUT and replacement components are transported to the selected repair station (Ye, Pg. 724, left column, Fig. 1 “Once a failure is detected in the manufacturing line, the failed product is sent to the diagnosis department for repair.”).  

Regarding claim 15, Ye teaches the bold elements:
a material handling system (Ye, pg. 724, “II. Problem Statement and Paper Contributions” teaches failed product detected using Automated Diagnosis System shown in Fig. 1 sent to diagnosis department for repair where faulty component is ordered (i.e. Material Handling System) and replaced.),
the devices under burn-in testing each comprise one or more components (Ye, Pg. 726, top left column teaches that a board has eight types of components (e.g., resistors, relays).);
monitor status of the one or more devices under burn-in testing (Ye teaches bold claim language (monitoring status of one or more devices under testing) in Fig. 5, Artificial Neural Networks (ANN) based diagnosis, pg. 727, right column, Step 4. Pg. 731 teaches actual Experiments and Results, left column teaches “All boards failed one particular type of functional test. All the chips on the boards are involved in this functional test. … Failure logs were parsed using Perl scripts.”  Failure logs were generated during the monitoring of the one or more devices under test), 
determine that a device under test (DUT) of a first type of the one or more devices under testing (Ye, Abstract “accurately localize the root cause of a failure.” Pg. 726, left column also teaches eight types of faulty components and determining accurate location of the faulty component on the board that includes its type (example of resistor), 726 right column teaches determining root cause component causing the failure. Pg. 731 teaches actual Experiments and Results, left column teaches “All boards failed one particular type of functional test. All the chips on the boards are involved in this functional test.”  Root cause determines DUT of a first type from the different chips and components on the board (i.e. one or more devices under testing)) 
has failed one or more burn-in tests (Ye, Fig. 5, “ANN-Based Diagnosis”, pg. 727 right column, Step 4. Pg. 731, section VII “Experiments and Results”, left column “All boards failed one particular type of functional test.” Pg. 731, right column “the board is deemed to have been successfully repaired only when the actual faulty component is identified” and this is the component that failed one or more tests.), 
diagnose one or more causes of the failure of the one or more burn-in tests by the DUT of the first type (Ye, Fig. 5, “ANN-based diagnosis … determine repair action” Pg. 727, right column, Step 4 “determine the most likely faulty component.”), 
wherein said diagnosing is performed using a probabilistic machine learning system (Ye, Artificial Neural Networks (ANN), Fig. 5, pg. 732, left column, bottom and right columns teaches probabilistic ANN system “traditional ANNs and Bayesian inference”.  Traditional ANNs and Bayesian inference are each a type of probabilistic machine learning system) 
trained from a historical set of burn-in test failure data of devices of the first type (Ye, Fig. 5, blocks “Training Data Preparation”, “ANN Design”, “ANN Training”. Pg. 727, left column describes Fig. 5 “ANNs first learn from the historical cases, and then diagnose a new case based on the accumulated knowledge. … The fault syndromes in the log files are extracted as the inputs …The output of an ANN represents the component that can potentially be the root cause of failure.” The component is a device of first type. Pg. 727, right column “In the training phase, all the training data (successfully repaired cases) are fed to each network.”),
the historical set of burn-in test failure data comprising historical failure logs, configuration file records and historical repair data (Ye teaches historical failure logs and historical repair data in Fig. 5, block “Training Data Preparation Extract fault syndromes and repair action from historical data”. Pg. 727, left column describes Fig. 5 “Step 1) We prepare the data (inputs and outputs) for the training of ANNs.  This information is derived from boards that have been repaired successfully.  The fault syndromes in the log files are extracted as the inputs, and the corresponding repair action is taken as the output.” Applicant’s originally filed specification in paragraph 0029 for configuration file records recites “system configuration (CPU model, DIMM size and type, hard disk drive size and type, PCI cards, and the like), system firmware version, repair code, and other types of components, etc.” Interpreting configuration file records with the above explanation from the specification under Broadest Reasonable Interpretation, Ye teaches configuration file records in page 724, right column “Critical fault syndromes in a failed traffic test often consist of error counters, drop counters, interrupt bits, mismatch interfaces, ECC/CRC error, etc” and page 731, left column, all of the paragraph “Experiments were performed …using Perl scripts.” that teaches the configuration and component makeup of the boards (DUT) that are in configuration file records.).

Ye does not distinctly disclose a system comprising: a processor; a data bus coupled to the processor; a network interface, coupled to the data bus and a network, and configured to communicate via the network with a burn-in test monitoring system, a device repair system, wherein the burn-in test monitoring system is coupled to one or more devices under burn-in testing, and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor; and burn-in testing. Chang, in the same field of endeavor, teaches:
a system (Chang, Fig. 1) comprising: 
a processor (Chang, Fig. 1, Central Control Server 12, paragraph 0055 can be a processor); 
a data bus coupled to the processor (Chang, paragraph 0055 processor has one or more data buses, multiprocessor system have data buses connecting each processor. Paragraph 0056 “data server module 12b is coupled with the data store 12d for storing large amounts of data” and such coupling can be through data bus as taught in paragraph 0045); 
a network interface, coupled to the data bus and a network (Chang, Fig. 1, paragraphs 0054 teaches networks such as LAN 15 that contains network interface and connects to data bus in Central Control Server 12), and configured to 
communicate via the network with a burn-in test monitoring system (Chang, Fig. 1, Central Control Server 12 communicates with components of burn-in test system described in paragraphs 0053-0054), 
a device repair system (Chang, Fig. 1, Loader with Pre-Test & Auto Correction 14 and Sorter 24 perform repair as taught in paragraphs 0064, 0069 and auto correction/replacement in paragraph 0058), 
wherein the burn-in test monitoring system is coupled to one or more devices under burn-in testing (Chang, Abstract teaches system “for performing burn-in testing of electronic devices …containing the at least one burn-in board containing the electronic devices”.), and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Chang, paragraph 0049-0051 teaches program code stored on data storage element) and 
burn-in testing (Chang, Abstract, paragraphs 0003-0005 and throughout other parts of the description teaches burn-in testing of devices under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye to incorporate the teachings of Chang and provide for a system comprising: a processor; a data bus coupled to the processor; a network interface, coupled to the data bus and a network, and configured to communicate via the network with a burn-in test monitoring system, a device repair system, wherein the burn-in test monitoring system is coupled to one or more devices under burn-in testing, and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor; and burn-in testing. Doing so would provide the advantage and capability that implementing burn in testing using computer components and test equipment components as shown in Fig. 1 simplifies the implementation of the test system, automates the testing of Device Under Test (DUTs) without the need for operator, results in broad fault coverage while testing components on the DUT in high stress, accelerated temperature, time and voltage operating conditions that detects early failures and improves the reliability of DUT (Chang, paragraphs 0003-0005 and paragraph 0052).

Regarding claim 16, Ye teaches a machine learning accelerator processor, coupled to the data bus, and configured to execute instructions configured for the probabilistic machine learning system (Ye, Pg. 724 right column “diagnostic systems based on machine learning are able to automatically derive and exploit knowledge” and Pg. 731 bottom of left column and top of right column “All the algorithms are implemented using the MATLAB 2011b toolbox. …on a 64-bit Linux system with 12 GB of RAM and quad-core Intel i7 processors”.). 

Regarding claim 17, Ye teaches wherein the probabilistic machine learning system comprises a Naive-Bayes classifier (Ye, Pg. 723-724 left column, “Repairs of faulty components are suggested through a ranked list of potential faulty components, e.g., based on the Bayesian inference.” Pg. 732, right column, upto pg. 733, left column, top paragraph teaches Bayesian based probability machine learning system. “After obtaining the prior probabilities, we can calculate the posterior probability based on Bayes’ formula….Therefore, the final probability of an action being correct is obtained using the information reflected by all the fault syndromes.”). 

Regarding claim 18, the rejection of claim 15 is incorporated as given above.  Ye further teaches request, using the network interface, one or more failed component replacements from the material handling system (Ye, pg. 724, “II. Problem Statement and Paper Contributions” teaches failed product detected using Automated Diagnosis System shown in Fig. 1 sent to diagnosis department for repair where faulty component is ordered (i.e. Material Handling System) and replaced.).
Ye  does not distinctly disclose alert, using the network interface, the burn-in test monitoring system of the failed DUT; and transmit, using the network interface, the diagnosis regarding the failed DUT to the device repair system. Chang, in the same field of endeavor, teaches
alert, using the network interface, the burn-in test monitoring system of the failed DUT (Chang, Fig. 1, paragraph 0056 “central control server 12 … having two components: a control server module 12a and a data server module 12b. … The data server module 12b … including test results … of each DUT.”  Thus, the test results of a failed DUT are reported to data server module 12b that is part of Central Command Server 12 (i.e. burn-in test monitoring system) shown in Fig. 1.);
transmit, using the network interface, the diagnosis regarding the failed DUT to the device repair system (Chang, Fig. 1, paragraph 0056, controller server 12a communicates with field units via LAN 15 to issue commands and collect failure data and test results. Paragraph 00104 “These test results are stored on the memory unit of the BIB 19 and/or in the data store 12d, which can be accessed by the central control server 12 and transmitted to the sorter 24.”). 
The motivation to combine for claim 18 is the same as motivation to combine for claim 15.

Regarding claim 19, Ye teaches:
determine recommended repair strategy in response to said diagnosing (Ye, pg. 724 right column “while the outputs are the repair suggestions generated by the diagnosis system based on machine learning.”);
determine recommended replacement components associated with the recommended repair strategy (Ye, Pg. 726, top left column determining the specific resistor from the set of resistors. Pg. 726, top left column paragraph “the diagnostic goal is to accurately locate the faulty component on the board”); and 
transmit, using the network interface, an identifier of the recommended replacement components to the material handling system (Ye, pg. 724, “II. Problem Statement and Paper Contributions” teaches failed product detected using Automated Diagnosis System shown in Fig. 1 sent to diagnosis department for repair where faulty component is ordered (i.e. Material Handling System) and replaced.). 

Regarding claim 20, Ye teaches
identify one or more failed components of the failed DUT using a log file associated with the burn-in testing of the failed DUT as an input to the probabilistic machine learning system (Ye, Fig. 2 shows log file for failed functional test. Abstract teaches “Fine-grained fault syndromes extracted from failure logs and corresponding repair actions are used to train the classification models.” Pg. 727, Fig. 5 “ANN-based Diagnosis” and right column Step 4 teaches determining the most likely faulty component.); and
identify one or more repair strategies for the failed DUT in response to said identifying the one or more failed components (Ye, Pg. 723 right column “Repairs of faulty components are suggested through a ranked list of potential faulty components”. Pg. 724 right column “such that we can eliminate ambiguity in the eventual repair recommendations.” Pg. 725 left column “combine the repair suggestions provided … in order to identify a single set of recommended repair suggestions.”). 

Response to Arguments
Applicant’s arguments filed 04/28/2022 have been fully considered, but they are not persuasive.
With regards to the 35 U.S.C. 103  rejections of independent claims 1 and 15, Applicant’s Remarks on page 7 argues that:
However, it is respectfully submitted that nowhere within Ye and Chang, taken alone or in combination is there any disclosure or suggestion of said diagnosing is performed using a probabilistic machine learning system trained from a historical set of burn-in test failure data of devices of the first type as disclosed and claimed.

The Examiner respectfully disagrees with Applicant’s argument given above as Ye in combination with Chang does teach wherein said diagnosing is performed using a probabilistic machine learning system trained from a historical set of burn-in test failure data of devices of the first type as given in the claim mappings above.  Furthermore, Applicants in their originally filed specification in paragraphs 0007 and 0010 and in claims 3 and 17 defines the probabilistic machine learning system to include a Naïve-Bayes classifier that Ye teaches on page 723-724 and on page 732-733 as given in claim mappings above.  Thus, this argument is not persuasive.
	Applicant in their Remarks section on page 7 further argues for each of  independent Claims 1 and 15 that “Specifically, neither Ye or Chang, alone or in combination, disclose or suggest the historical set of burn-in test failure data comprising historical failure logs, configuration file records and historical repair data, as required by claims 1 and 15.”  The Examiner respectfully disagrees with Applicant’s argument as given in the mappings of Claims 1 and 15 above and under the Examiner’s broadest reasonable interpretation of Applicant’s “configuration file records” limitation.  Thus, Ye teaches historical set of test failure data comprising historical failure logs, historical repair data and, under broadest reasonable interpretation, configuration file records. Thus, Applicant’s arguments are not persuasive.
	For at least the reasoning provided above, amended independent Claims 1 and 15 remain rejected.
With regards to dependent Claims 2-14 and 16-20, the Remarks on page 7 argue that “Claims 2-14 depend from claim 1 and are allowable for at least this reason. Claims 16-20 depend from claim 15 and are allowable for at least this reason. ” and do not discuss any further reasons as to why Ye or Chang do not teach the limitations of these claims; therefore, Claims 2-14 and 16-20 remain rejected using at least the reasoning provided above in this Office Action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider this reference below and references cited in Form PTO-892 fully when responding to this action.
Huang et al. (U.S. Patent Publn. 2019/0311290 A1) teaches one or more machine-learning models are trained and employed to predict test coverage and test data volume. Input features for the one or more machine-learning models comprise the test configuration features and the design complexity features. The training data are prepared by performing test pattern generation and circuit design analysis. The design complexity features may comprise testability, X-profiling, clock domains, power domains, design-rule-checking warnings.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-F 9:00-7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114